Order of February 10, 1938, reversed on the facts, as matter of discretion, with ten dollars costs and disbursements, and motion granted, as matter of discretion, without costs. Appeal from judgment dismissed as academic in view of our decision upon the motion. All concur. (The judgment awards claimant damages for injuries sustained while performing duties as a volunteer fireman. The order denies a motion by the town of Amherst to vacate the judgment and for a new trial and for a further physical examination.) Present — Crosby, Lewis, Cunningham, Taylor and Dowling, JJ.